IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carl Hughes, Ellen Hughes, Bruce       :
Hughes and Margaret Hughes,            :
                   Appellants          :
                                       :
           v.                          :     No. 629 C.D. 2016
                                       :
UGI Storage Company                    :


                                    ORDER


            NOW, May 9, 2017, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge